Citation Nr: 1104627	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  09-20 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tomah, Wisconsin


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses 
incurred at Aspirus Wausau Hospital from March 12, 2008, to March 
25, 2008.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to September 
1975.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a May 2008 decision of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Tomah, Wisconsin, 
which denied the benefit sought on appeal.  

In November 2009, the Veteran presented testimony at a hearing 
conducted by the use of video conferencing equipment at the 
Milwaukee, Wisconsin Regional Office (RO) before the undersigned 
Veterans Law Judge (VLJ) sitting in Washington, D.C.  A 
transcript of this hearing is in the Veteran's claims folder.


FINDINGS OF FACT

1.  On March 12, 2008, the Veteran was admitted to Aspirus Wausau 
Hospital from the emergency room at Good Samaritan Hospital.

2.  The Veteran sought treatment for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health; a VA or other Federal 
facility/provider was not feasibly available and an attempt to 
use them before hand would not have been considered reasonable by 
a prudent layperson; and the claim for payment or reimbursement 
for any medical care beyond the initial emergency evaluation and 
treatment was for a continued medical emergency of such a nature 
that the Veteran could not have been safely discharged or 
transferred to a VA or other Federal facility.




CONCLUSION OF LAW

The criteria for payment or reimbursement for an unauthorized 
medical expenses incurred at Aspirus Wausau Hospital from March 
12, 2008, to March 25, 2008, have been met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 17.120, 17.121, 17.1000, 
17.1001, 17.1002 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the claim on appeal is being granted, there is no need to 
review whether VA's statutory duties to notify and assist are 
fully satisfied as any error would be non-prejudicial.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2010); see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).


LAW AND ANALYSIS

There are essentially two avenues for obtaining payment or 
reimbursement of private medical care expenses, 38 U.S.C.A. §§ 
1725 and 1728.  After review of the evidence of record, it 
appears that the Veteran's claim was only considered under 38 
U.S.C.A. § 1725.  Accordingly, the Board will consider the claim 
under these provisions.  

Payment or reimbursement under 38 U.S.C.A. § 1725 for emergency 
services may be made only if all of the following conditions are 
met:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health;

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson;

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24-month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment;

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work- related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and,

(i) The veteran is not eligible for reimbursement under 
38 U.S.C.A. 
§ 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.

The Board notes that, during the pendency of the appeal, on 
October 10, 2008, S. 2162, designated as the Veterans' Mental 
Health and Other Care Improvements Act of 2008, was signed by the 
President.  This bill makes various changes to veterans' mental 
health care and also addresses other health care related matters.  
Relevant to the instant case, the new law amends 38 U.S.C.A. §§ 
1725 and 1728 to make mandatory as opposed to discretionary the 
reimbursement of the reasonable value of emergency treatment of 
an "eligible" veteran furnished by a non-VA facility, if all of 
the pertinent criteria outlined above are otherwise satisfied.  
See Veterans' Mental Health and Other Care Improvements Act of 
2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  
Additionally, this amendment added a provision, which essentially 
expands one of the criteria that defines the meaning of 
"emergency treatment" to include treatment rendered until such 
time as the veteran can be transferred safely to a VA facility or 
other Federal facility and such facility is capable of accepting 
such transfer; or . . . such time as a Department facility or 
other Federal facility accepts such transfer if: (I) at the time 
the veteran could have been transferred safely to a Department 
facility or other Federal facility, no Department facility or 
other Federal facility agreed to accept such transfer; and (II) 
the non-Department facility in which such medical care or 
services was furnished made and documented reasonable attempts to 
transfer the veteran to a Department facility or other Federal 
facility.  The Board will consider and apply the amended version 
of 38 U.S.C.A. §§ 1725 and 1728, which are more favorable to the 
claimant because they liberalize the law by mandating 
reimbursement and expanding the definition of emergency 
treatment.

After considering the Veteran's claim under 38 U.S.C.A. § 1725, 
the Board finds that the Veteran is entitled to reimbursement 
under these provisions.  The Board observes that there is no 
indication that conditions (a), (e)-(i) are at issue.  Specific 
to condition (i), there is no information in the record detailing 
whether the Veteran was eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. 
§ 17.1002.  Accordingly, the Board will proceed under the 
assumption that he was not eligible under those provisions.  

The evidence of record reflects that about two weeks prior to his 
admission to the emergency room at Good Samaritan Hospital 
(G.S.H.), the Veteran fell and hit the back of his head.  Records 
from Aspirus Wausau Hospital (A.W.H.) reflected that he did not 
see a doctor at that time.  The Veteran reported that for the 
past week before he was admitted to the emergency room he had 
been having essentially continuous headaches.  He went to the 
emergency room where a CAT scan was performed.  The CAT scan 
demonstrated evidence of right-sided contusions on the brain in 
the frontal and temporal lobes and what appeared to be an 
isodense right hemispheric subdural hematoma, which was causing 
mass effect and compression on the right hemisphere with 
associated right to left midline shift.  The emergency room 
contacted A.W.H. and transferred the Veteran on March 12, 2008.  

A letter from Dr. K.S. of G.S.H. associated with the claims file 
in July 2008 reflected that it was medically necessary for 
ambulance transfer of the Veteran from G.S.H. to A.W.H. on March 
12, 2008.  Dr. K.S. stated that the situation was urgent and 
required close critical care monitoring while the Veteran was 
being transported for further neurological care.  The type of 
bleed (intraparenchymal/subdural bleed of approximately 1.5 cm 
with a midline shift) with further bleeding can deteriorate the 
stability of a patient.  The only means of intervention is 
through neurosurgery and unfortunately, G.S.H. does not have a 
neurosurgeon on staff.  This required G.S.H. to transport the 
Veteran as expediently as possible to the nearest facility 
(A.W.H.) that could manage his care.  

A May 2008 letter from Dr. B.B. of A.W.H. reflected that upon 
admission to A.W.H. on March 12, 2008, the Veteran was diagnosed 
with right frontal-temporal-parietal subdural hematoma with an 
underlying traumatic brain injury.  He was admitted to intensive 
care and was taken to surgery the next day where he underwent a 
craniotomy and evacuation of the right-sided hematoma and a left 
frontal ventriculostomy catheter was placed.  Dr. B.B. stated 
that it would not have been appropriate to transfer the Veteran 
to a VA hospital prior to surgery, as he was not yet stable.  He 
was not stable for discharge until about March 20, 2008, at which 
time A.W.H. began to discuss transfer with the Tomah VAMC.  They 
did not accept him until March 25, 2008.  

VA records reflect that the Tomah VAMC had been in contact with 
A.W.H. since at least March 13, 2008.  The first notation 
reflected that the Veteran had been transferred to A.W.H. from 
the emergency room on March 12, 2008 and was currently in the ICU 
(intensive care unit).  The Veteran had fallen a few weeks ago, 
and was admitted for intracranial bleeding.  "Mill Bill only-
needs to transfer to VA as soon as stable" was written.  A March 
14, 2008, record reflected that the Veteran had surgery to 
evacuate the hematoma.  He was expected to be discharged the next 
day.  A March 15, 2008, entry indicated that the Veteran had a 
ventricular drain in place and that he will need 24 hour 
observation after the drain is removed.  A March 18, 2008, entry 
stated that the drain was removed and the Veteran was transferred 
to the neuro floor for further monitoring.  On March 19, 2008, 
the Veteran was observed to be confused and that he had fallen.  
On March 19, 2008, it was noted that Tomah VAMC had encouraged 
the Veteran's transfer when he was stable.  Suggestions for 
transfer included the VA facilities in Madison and Minneapolis.  
A.W.H. planned to do another CT scan on March 20, 2008, and if 
the CT scan was okay, the plan was discuss transfer with Dr. C.  
On March 20, 2008, a referral packet was sent to be reviewed for 
400T.  On March 24, 2008, T.M. was instructed to call Dr. C for 
possible transfer.  Dr. H had given the okay to admit the 
Veteran.  On March 25, 2008, the Veteran's provider was noted to 
be in surgery.  The plan was to call Dr. C for transfer to 400T 
that am (morning).  

An April 2008 VA record stated that from documentation from 
G.S.H. emergency room, it appears that the Veteran could have 
been transferred to a VA facility (i.e. Madison) for further 
workup.  It was noted that the ER report says "the patient is 
stable."  

May 2008 denial letters from the Tomah VAMC reflect that the 
Veteran's claim was denied for conditions (b), (c), and (d).  
Beginning with condition (b), the Board observes that the Veteran 
sought treatment at the emergency department following a fall two 
weeks early when he hit the back of his head.  He complained of 
continuous headaches at the time of his admission.  The Board 
observes that the Veteran's initial treatment expenses at the 
emergency room are not subject to this appeal and appear to have 
been paid by VA.  The Board further observes that the evidence of 
record reflects that it was medically necessary to transfer the 
Veteran from G.S.H. to A.W.H.  As stated above, Dr. K.S. of 
G.S.H. stated that the situation was urgent and the Veteran 
required close critical care monitoring while being transported 
for further neurological care due to the nature of the bleed.  
Accordingly, the Board concludes that at the time of transfer 
from the emergency room to A.W.H., the Veteran's condition was of 
such a nature that a prudent layperson would have reasonably 
expected that delay in seeking immediate medical attention would 
have been hazardous to life or health.  38 U.S.C.A. § 1725(b).  

Turning to condition (c), the evidence of record reflects that a 
VA facility was not feasibly available at the time of transfer.  
As stated by Dr. K.S., the only means of intervention for the 
Veteran's injury was through neurosurgery and unfortunately, 
G.S.H. does not have a neurosurgeon on staff.  This required 
G.S.H. to transport the Veteran as expediently as possible to the 
nearest facility (A.W.H.) that could manage his care.  The Board 
observes from an internet search that A.W.H. is approximately 15 
miles from G.S.H.  On the contrary, the Madison VAMC is 
approximately 160 miles away and the Tomah VAMC is approximately 
137 miles away from G.S.H.  Accordingly, the Board concludes that 
the evidence of record reflects that a VA or other Federal 
facility/provider was not feasibly available and an attempt to 
use them before hand would not have been considered reasonable by 
a prudent layperson.  38 U.S.C.A. § 1725(c).  

The last condition, (d), appears to be the condition that is 
mostly in dispute.  As reflected above, Dr. B.B. of A.W.H. stated 
that it would not have been appropriate to transfer the Veteran 
to a VA hospital prior to surgery, as he was not yet stable.  He 
was not stable for discharge until about March 20, 2008, at which 
time A.W.H. began to discuss transfer with the Tomah VAMC.  The 
VAMC did not accept him until March 25, 2008.  VA records from 
the Tomah VAMC indicate that the VA facility had been monitoring 
the Veteran's condition since at least March 13, 2008, to 
determine when he was stable for transfer.  The March 19, 2008, 
entry which documented that Tomah VAMC had encouraged the 
Veteran's transfer when he was stable reflects that he was not 
stable at that time.  The Board observes that it is somewhat 
unclear when the Veteran was determined to be stable based on the 
VA records.  However, Dr. B.B. indicated that the Veteran was 
stable around March 20, 2008, but that the VAMC did not accept 
him until March 25, 2008.  

Although the Board acknowledges the April 2008 VA record wherein 
a community health nurse coordinator determined that from 
documentation from G.S.H. emergency room, it appears that the 
Veteran could have been transferred to a VA facility (i.e. 
Madison) for further workup.  It was noted that the ER report 
says "the patient is stable."  The Board observes that there is 
no ER report of record documenting that the Veteran was stable.  
On the contrary, Dr. K.S. indicated that the nature of the 
Veteran's bleed was such that further bleeding could have 
deteriorated his stability and it was necessary to transport the 
Veteran to the nearest facility.  As previously stated the 
Madison VAMC was not the nearest facility.  Accordingly, the 
Board concludes that the Veteran's treatment beyond the initial 
emergency evaluation was for a continued medical emergency of 
such a nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal facility.  38 
U.S.C.A. § 1725(d).  

The Board finds it significant that the May 2008 denials as well 
as the April 2009 statement of the case (SOC) provide no reasons 
or bases for their conclusions that conditions (b), (c), and (d) 
were not met.  The Board concludes that it is not necessary to 
remand this claim for better reasons or rationale by the VAMC as 
to how they reached their determinations.  As detailed above, the 
Board has found the evidence provided by Drs. K.S. and B.B. 
sufficient on which to base a determination.  Therefore, all of 
the conditions under 38 U.S.C.A. § 1725 have been met and the 
claim is granted.


ORDER

Entitlement to reimbursement for unauthorized medical expenses 
incurred at Aspirus Wausau Hospital from March 12, 2008, to March 
25, 2008, is granted.


____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


